         Case 2:20-mj-00076-AC Document 4 Filed 05/14/20 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                   May 14, 2020
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20-mj-00076-AC

                 Plaintiff,

        v.                                           ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ALTON JAMES JOHNSON, LLL,

                 Defendant.

TO:     UNITED STATES MARSHAL:

        This is to authorize and direct you to release ALTON JAMES JOHNSON,

LLL ,

Case No. 2:20-mj-00076-AC Charge 18USC § 2244(b), , from custody for the

following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          x   Unsecured Appearance Bond $        $10,000.00

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other):    Pretrial conditions as stated on the record.
                          X


        Issued at Sacramento, California on May 14, 2020 at 2:00 pm.



                                    By:

                                          Magistrate Judge Allison Claire
